Citation Nr: 0122652	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from March 1966 until 
March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which continued the 30 percent rating 
for the appellant's service-connected PTSD.  In a January 
2001 rating decision, the RO increased the evaluation for 
PTSD to 70 percent.  The evaluation for PTSD remains before 
the Board on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations published by VA on August 29, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

The record includes several VA examinations, including an 
examination dated in September 2000, along with various VA 
medical records dated throughout the pendency of this appeal.  
However, there are no treatment records dated after March 
2000.  In a statement received from the appellant's 
accredited representative, it is stated "[a]lthough the 
record reflects intensive treatment, current treatment 
records have not been associated with the claims file."  
Therefore, the appellant requested that "[i]f a total 
disability rating cannot be granted based on the present 
record, . . .  the claim be remanded so that [the missing] 
treatment records can be obtained and considered in 
association with the claim."  The RO shall obtain any, and 
all, treatment records and associate them with the claims 
file.
In light of the above, the Board finds that additional 
medical development to evaluate the appellant's PTSD would 
prove useful in this case, and is consistent with VA's duty 
to assist.  He was most recently examined for compensation 
purposes by VA in September 2000; however, in light of the 
fact that the appellant has apparently received additional 
treatment for this disability, a new medical examination is 
in order.  The duty to assist includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination.  See e.g. Massey v. Brown, 7 Vet. App. 
204 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination).  The duty to assist in this manner is also 
consistent with the newly enacted VCAA.  The new examination 
ordered by this remand must take into account the records of 
prior treatment so that the evaluation of the PTSD is a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the New Orleans-VA 
Medical Center in April 1999, as shown by 
the available outpatient treatment 
summary records in the file.  All VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested is 
completed, the RO should schedule the 
appellant for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 
degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published by 
VA in August 2001.

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  The RO should 
address the claim on the merits after 
ensuring that all duty-to-notify and 
duty-to-assist provisions of the VCAA 
have been fulfilled.  The RO should also 
consider referral for an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000).
If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


